Citation Nr: 0505565	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  00-09 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel





INTRODUCTION

The veteran served with the New Philippine Scouts from March 
1946 to March 1949. furthermore

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the Department of 
Veterans' Affairs (VA) Manila Regional Office (RO).

In September 2003, the matter was Remanded to the Appeals 
Management Center (AMC) for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes for the record that the veteran has filed a 
claim of service connection for a heart disorder and 
arthritis, both claimed as secondary to hypertension.  The RO 
should address these claims accordingly.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's hypertension is not related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In a case, however, where a claim 
was pending before the VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, 18 Vet. App. 
at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  Id.  In this case, 
a claim to reopen entitlement to service connection for 
hypertension was received in May 1998, prior to the date of 
VCAA enactment.  Thereafter, in a rating decision dated in 
April 1999, the RO found that new and material evidence had 
not been received to reopen the claim.  Only after that 
rating action was promulgated did the AOJ, in a VCAA letter 
issued in July 2002, notify the veteran of what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  The veteran was also generally advised to submit any 
evidence or information pertaining to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in July 2002 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the initial transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, in September 2003 the matter was Remanded for 
further development consistent with the VCAA.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Regarding the issue being decided on appeal, the evidence of 
record contains copies of a Report of Medical Examination 
performed in March 1949, affidavits from fellow soldiers, an 
affidavit from the veteran, affidavits and certifications 
from the veteran's treating physician, a spreadsheet of blood 
pressure readings, private treatment records from California 
Health Centers, Inc., and Panorama Medical Clinic, and 
treatment records from the VA Medical Center (VAMC) Greater 
Los Angeles dated March 1999 through September 2003, and VAMC 
West Los Angeles dated January 2000 through October 2002.  In 
January 2005, the veteran submitted correspondence 
referencing the October 2004 Supplemental Statement of the 
Case and attached correspondence.  The veteran's letter 
indicated that he had included VA treatment records from 
October 12, 2002, through the present.  The treatment records 
were not submitted with the veteran's letter.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  Initially, the Board notes that 
VA treatment records are contained in the evidence of record 
through September 2003.  In this case, the Board has 
determined that it is not necessary to obtain the updated 
treatment records from the VAMC from September 2003 to the 
present as there is no reasonable possibility that such 
assistance would aid the veteran in substantiating his claim 
of service connection for hypertension.  As will be discussed 
in detail below, the Board concedes that the veteran 
currently has hypertension and received treatment for this 
disorder at the VAMC beginning in March 1999.  There is no 
indication, however, of the incurrence of hypertension in 
service, nor for many years after separation from service.  
Moreover, treatment for hypertension subsequent to September 
2003, is essentially irrelevant as it relates to the claim of 
service connection, as such evidence would not address the 
issue before the Board of whether the veteran's hypertension 
is related to service.  Obtaining the updated VA treatment 
records would not aid the veteran in substantiating his claim 
of service connection and would unnecessarily delay the 
appeal process.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2004).  Consequently, the Board 
has determined that there are no relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).  

Under VCAA, the duty to assist also includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An opinion is necessary if the record:  (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the Board finds that a VA medical opinion is 
not necessary.  As set out in more detail below, the record 
fails to establish that the veteran suffered "an event, 
injury or disease in service" as it relates to the claim of 
service connection for hypertension.  As will be discussed, 
the earliest diagnosis of hypertension was not evident until 
June 1971, and the credibility of such evidence is 
questionable.

Thus, the Board finds that it is unnecessary to ask a medical 
expert to review the record because any medical opinion could 
not provide competent evidence of the incurrence of any 
disability in service.  Under these circumstances, any 
opinion on whether a disability is linked to service would 
obviously be speculative.  Moreover, the Board observes that 
the record currently contains absolutely no indication that 
his hypertension was related to his active service.  Based on 
the foregoing, the Board finds that a VA medical opinion is 
not necessary to make a decision on the veteran's claim of 
service connection for hypertension.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue being decided on appeal.

I.  Factual Background

A Report of Medical Examination dated in March 1949 reflects 
a blood pressure reading of 120/80 standing, and 104/88 
sitting.

Affidavits from two fellow soldiers dated in August 1959 
attest that during service the veteran suffered from 
hypertension.

Progress reports from the California Health Centers, Inc., 
dated July 1994 through July 1995, reference treatment for 
hypertension.  Clinical records from Panorama Medical Clinic 
dated December 1993 through July 1994 reflect a diagnosis of 
hypertension.

A Certification dated in August 1999 from Dr. Saturnino S. 
Ferrer attests that Dr. Pacifico P. Lagade was the veteran's 
treating physician from April 1949 through June 1971.  After 
Dr. Lagade died, the veteran's medical records were 
transferred to Dr. Ferrer and he continued treating the 
veteran for hypertension.  Dr. Ferrer treated the veteran for 
hypertension from June 1971 through September 1993.  In a 
January 1999 Affidavit submitted by the veteran, he stated 
that Dr. Lagade's medical records pertaining to the veteran 
were given to Dr. Ferrer.

Treatment records from the VAMC Greater Los Angeles and West 
Los Angeles facilities dated from February 1998 through 
September 2003 reflect a diagnosis and treatment for 
hypertension.  

In December 1999, the veteran submitted a "Progress Sheet" 
in a spreadsheet format which listed the veteran's blood 
pressure readings for dates in April 1949 through April 1971.  
The physician was noted to be Dr. Lagade.  The spreadsheet 
was signed by Dr. Ferrer and stated that upon the death of 
Dr. Lagade, the veteran's medical records were transferred to 
him in June 1971.  At that time, the veteran complained of 
hypertension.  Another "Progress Sheet" in the same format 
noted the veteran's blood pressure readings for dates in June 
1971 through August 1993 with Dr. Ferrer as the physician.  
This spreadsheet was signed by Dr. Ferrer.

An Affidavit dated in January 2000 from Dr. Ferrer attests 
that in June 1971 the veteran's blood pressure was 170/100 
and he had moderate hypertension.  Dr. Ferrer stated that the 
veteran's medical records from Dr. Lagade were submitted to 
him.  Furthermore, in the early part of 1993, the veteran 
returned for a check-up and follow-up treatment.  Dr. Ferrer 
stated that the veteran's records were disposed of, as old 
records are disposed of every five years.

In August 2000, the RO initiated a field investigation to 
determine the validity of the evidence submitted by the 
veteran.  The field investigator submitted a report in 
September 2000 upon interviewing the veteran's daughter, son-
in-law, and Dr. Ferrer.  According to the field investigator, 
the interview with the veteran's son-in-law, F.B., revealed 
that F.B. had "completed or computerized the medical 
certification which was signed by Dr. Saturnino Ferrer.  This 
was not copied from any record coming from Dr. Ferrer.  He 
just 'guess' the information which he fed or inputted in his 
computer.  After printing the information, he requested Dr. 
Saturnino Ferrer to affix his signature in the 
certification."  The veteran's daughter, G.P.B., stated that 
the veteran was treated by Dr. Ferrer; however, the clinical 
records were no longer available.  The interview with Dr. 
Ferrer revealed that he could not recall when he first 
treated the veteran.  The veteran's records were no longer 
available.  Dr. Ferrer revealed that the 

medical certification, including the 
attachments, which he signed on August 
19, 1999 was completed or computerized by 
[F.B.].  This was presented to him and he 
signed it to accommodate the parties.  He 
did not show any record of [the veteran] 
to [F.B.] because the medical records 
were not available at the [medical 
facility].  He does not know where [F.B.] 
got the information contained in the 
certification which he signed.

In March 2004, Dr. Ferrer submitted a Certification which 
stated that the "blood pressure readings were included in 
the medical records given to [him] by the members of the 
family of [the veteran] who accompanied him for 
consultation."  Additionally, "pertinent papers given to 
[Dr. Ferrer] were requested from the family of [Dr. Lagade] 
which records were taken from the medical files of [Dr. 
Lagade]."  All of Dr. Ferrer's medical records were 
discarded.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including cardiovascular-
renal disease, including hypertension, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

III.  Analysis

As set forth above, the veteran seeks service connection for 
hypertension.  Post-service medical records reflect that the 
veteran currently has hypertension; however, there is no 
credible evidence to support that the disability is due to 
active service or any incident therein.  

In addition, although hypertension is among the chronic 
diseases subject to presumptive service connection under the 
provisions of § 3.307(a), there is no credible medical 
evidence of record to show that the veteran's hypertension 
was manifested to a compensable degree within the one-year 
presumptive post-service period.

Upon separation from service in March 1949, the veteran's 
blood pressure was recorded at 120/80 and 104/88.  No 
diagnosis of hypertension was rendered.

The documentation submitted by Dr. Ferrer, the veteran's 
treating physician, indicates that he began treating the 
veteran in June 1971 for hypertension, although no treatment 
records were submitted to support this assertion.  Dr. Ferrer 
attested that the veteran's medical records were destroyed.  
Dr. Ferrer also attested that Dr. Lagade treated the veteran 
from April 1949 through June 1971, and upon Dr. Lagade's 
death, the veteran's medical records were transferred to Dr. 
Ferrer.  Though, again, the medical records have since been 
destroyed.  

The Board has considered the spreadsheet noting the veteran's 
blood pressure readings from April 1949 through August 1993.  
The document purportedly reports blood pressure readings 
taken by Dr. Lagade and Dr. Ferrer over the course of 44 
years; however, it is apparent from the format of the 
spreadsheet that the readings were not reported 
contemporaneously with treatment.  In fact, upon further 
investigation by the RO, it was determined that the veteran's 
son-in-law had prepared the spreadsheet and he stated that 
the blood pressure readings were merely a "guess" and not 
based on any medical record.  Dr. Ferrer attested that the 
document was presented to him for signature by the veteran's 
son-in-law.  As it is apparent that the spreadsheet was not 
prepared by a medical provider, or based on medical evidence 
of record, the Board finds that this evidence is not credible 
to support a finding of the incurrence of hypertension in 
service or within the one year presumptive period.  The Board 
also notes for the record that the veteran initially filed a 
claim of service connection for hypertension in March 1958 
which was subsequently denied.  In his original claim, the 
veteran did not mention treatment by Dr. Lagade or reference 
the taking of blood pressure readings.

Based on the credible medical evidence submitted, the 
earliest determinative date of diagnosed hypertension was in 
July 1994, approximately 45 years after separation from 
service.  The credibility of Dr. Ferrer's statements are 
questionable as he admitted that he signed documentation 
prepared by a layperson which contained medical information 
which was not prepared contemporaneously with treatment.  
Should the Board accept Dr. Ferrer's statements as credible, 
without the support of treatment records, hypertension was 
diagnosed as early as June 1971, still approximately 22 years 
after separation from service.  The Board finds the 22 year 
gap in credible evidence, showing no notation of 
symptomatology or treatment is probative.

The Board finds that any additional development, to include a 
medical opinion, is not warranted based on the facts of this 
case.  To request a medical opinion on the contended causal 
relationship at this late date would require a clinician to 
review the same record as summarized above:  a medical 
examination performed upon separation that is negative for 
hypertension, clinical records dated July 1994 through 
September 2003 noting a diagnosis and treatment for 
hypertension, an affidavit from Dr. Ferrer attesting to a 
diagnosis of hypertension in June 1971, and the absence of 
credible medical evidence for at least 22 years after 
separation from service.  Moreover, as noted above, there is 
no indication of any additional relevant evidence that has 
not been obtained.  Under these circumstances, any opinion on 
whether a disability is linked to service would obviously be 
speculative.  Therefore, the Board finds that no further 
development is warranted, to include obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)) (West 2002).

In summary, there is no probative evidence of hypertension in 
service or within the applicable presumptive period following 
service separation.  Moreover, there is no credible and 
probative evidence of a nexus between the veteran's current 
hypertension and his period of active duty service.  Thus, 
service connection for hypertension is not warranted.  This 
is a case where the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


